Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin P. Rollins on 2022/03/23.
The application has been amended as follows: 

1.	(Currently Amended) In a digital medium environment to modify a glyph, a method implemented by a computing device, the method comprising:
receiving, by the computing device 
representing, by the computing device 
determining, by the computing device 
modifying, by the computing device 
computing device 
generating, by the computing device 

(Original) The method as described in claim 1, wherein the modification value increases or decreases a horizontal weight of the glyph. 

(Original) The method as described in claim 1, wherein the modification value increases or decreases a vertical weight of the glyph.  

(Original) The method as described in claim 1, wherein the modification value changes both a horizontal weight of the glyph and a vertical weight of the glyph.

(Original) The method as described in claim 1, further comprising shifting the modified glyph. 

(Original) The method as described in claim 1, wherein the glyph and the modified glyph have a same origin.  

(Original) The method as described in claim 1, further comprising determining a delta value to add to both sides of a vertical stem of the glyph based on the modification value.  

(Original) The method as described in claim 1, further comprising determining a delta value to add to a top and a bottom of a horizontal bar of the glyph based on the modification value.  

(Original) The method as described in claim 1, wherein at least one segment of the plurality of segments is a curve segment.

(Original) The method as described in claim 1, wherein at least one segment of the plurality of segments is a line segment. 

(Canceled) 

(Currently Amended) A system comprising:
a memory component; and
a processing device coupled to the memory component, the processing device to perform operations comprising:

receiving input data describing a modification value for an outline of the glyph; and
representing the outline of the glyph as a plurality of segments that each have a direction defined by points, each of the points is an endpoint of a first segment and a start point of a second segment of the plurality of segments;

determining coordinates for each of the points based on a direction of the first segment, a direction of the second segment, and the modification value; 

modifying the outline of the glyph based on the determined coordinates for each of the points; 
preventing an overlap of consecutive segments of the plurality of segments in the modified outline of the glyph by identifying at least one point of intersection of the consecutive segments; and
generating a modified glyph based on the modified outline of the glyph.

(Original) The system as described in claim 12, wherein the modification value increases or decreases a vertical weight of the glyph.  

(Original) The system as described in claim 12, wherein the modification value increases or decreases a horizontal weight of the glyph.
  
(Canceled) 

(Currently Amended) One or more non-transitory computer-readable storage media comprising instructions stored thereon that, responsive to execution by a computing device, causes the computing device to perform operations including:
receiving input data describing a modification value for an outline of a glyph;
representing the outline of the glyph as a plurality of segments that each have a direction defined by points, each of the points is an endpoint of a first segment and a start point of a second segment of the plurality of segments;
determining coordinates for each of the points based on a direction of the first segment, a direction of the second segment, and the modification value;
modifying the outline of the glyph based on the determined coordinates for each of the points; 
preventing an overlap of consecutive segments of the plurality of segments in the modified outline of the glyph by identifying at least one point of intersection of the consecutive segments; and
generating a modified glyph based on the modified outline of the glyph 

(Currently Amended) The one or more non-transitory computer-readable storage media as described in claim 16, wherein the operations further include determining a delta value to add to both sides of a vertical stem of the glyph based on the modification value.  

(Currently Amended) The one or more non-transitory computer-readable storage media as described in claim 16, wherein the operations further include determining 

(Currently Amended) The one or more non-transitory computer-readable storage media as described in claim 16, wherein the operations further include shifting the modified glyph.  

(Currently Amended) The one or more non-transitory computer-readable storage media as described in claim 19, wherein the glyph and the modified glyph have a same origin.  

21.	(Previously Presented) The method as described in claim 1, wherein the modification value increases or decreases a true width of the glyph.

22.	(Previously Presented) The method as described in claim 1, wherein the modification value increases or decreases a capheight of the glyph while maintaining a thickness of horizontal bars of the glyph.


Reasons for Allowance

Claim 1-10, 12-14, 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claims 1, 12, 16, the prior art of record, specifically the prior art Arnold teaches modify glyph and outline of glyph based on segment having direction defined by points of segments. The prior art Mansfield teaches of directional editing segments of glyph with start and end points defined on the segments.

Regarding dependent Claims 2-10, 13-14, 17-22, they are allowable due to their dependency to the independent Claims 1, 12, 16 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on M-F 8:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YuJang Tswei/Primary Examiner, Art Unit 2619